 Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 1 of 7 Page ID #:200

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-09045-SVW-GJS                                          Date        March 11, 2019
 Title        Kimberly Haas v. Bellingham Properties, LLC et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:             IN CHAMBERS ORDER DENYING PLAINTIFF’S EX PARTE
                          APPLICATION FOR A TEMPORARY RESTRAINING ORDER [28]

I.       Introduction

       On March 6, 2019, Plaintiff Kimberly Haas filed an ex parte application seeking a Temporary
Restraining Order (“TRO”). Dkt. 28. Plaintiff seeks to enjoin Defendants Bellingham Properties, LLC,
Bodi Property Management, and Benjamin Barko from taking any further steps to evict Plaintiff from
her home until further ordered by this Court. Dkt. 28-4 at 2.

II.      Legal Standard

        A plaintiff seeking a preliminary injunction or a TRO must establish the following elements: (1)
a likelihood of success on the merits; (2) a likelihood of irreparable harm to plaintiffs in the absence of
preliminary relief; (3) the balance of equities tips in plaintiff’s favor; and (4) an injunction is in the
public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Under the Ninth Circuit’s
“sliding scale” approach, a plaintiff may be entitled to a preliminary injunction if “serious questions
going to the merits were raised and the balance of hardships tips sharply in plaintiff’s favor.” All. for
Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). However, “plaintiffs must also satisfy the
other Winter factors,” including the likelihood of irreparable harm. Id. at 1135.

      Because injunctive relief is an “extraordinary remedy,” it may only be awarded “upon a clear
showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22. A TRO is “an extraordinary




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 7
 Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 2 of 7 Page ID #:201

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-09045-SVW-GJS                                            Date    March 11, 2019
 Title        Kimberly Haas v. Bellingham Properties, LLC et al.


and drastic remedy.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). It
is granted to serve the “underlying purpose of preserving the status quo and preventing irreparable harm
just so long as is necessary to hold a hearing.” Granny Goose Foods, Inc. v. Bhd. of Teamsters and Auto
Truck Drivers Local No. 70, 415 U.S. 423, 439 (1974).

III.     Factual Allegations

       Plaintiff’s factual allegations are as follows. Plaintiff lives in an apartment building owned by
Bellingham Properties and managed by Bodi Property Management. Dkt. 28 at 5. Barko is the managing
member of Bellingham Properties and the principal of Bodi Property Management, and is responsible
for managing the building. Id.

        Plaintiff has lived in the building for twenty-eight years. Id. at 6. In 2014, Barko hired Plaintiff to
be the on-site manager of the building and, as such, she was required to live at the building. Id. Plaintiff
was required to devote between ten and twenty per week to work at the building, but was never paid for
her work or reimbursed for personal supplies that she used for work. Id.

       Plaintiff suffers from spondylolisthesis, spondylosis, and scoliosis. Id. Starting in 2014, her
condition worsened and she began using a walker. Id. In December 2015, she underwent spinal fusion
surgery. Id.

        In December 2016, Plaintiff received an envelope with the return address handwritten as
Bellingham Properties. Id.; Dkt. 28-1 at 3. Inside the envelope was a letter that made disparaging
remarks based on Plaintiff’s disability, such as: “You have won the cripple award! . . . here are some
pictures of your family from notre dame (time to ring the bell perhaps as a new position?).” Dkt. 28 at 7.
The letter also included a picture of the Hunchback of Notre Dame and other disparaging symbols and
imagery relating to Plaintiff’s disability. Id. at 7-8.

        In January 2018, Barko fired Plaintiff. Id. at 8. On February 28, 2018, Plaintiff received notice
that her rent would be increased to $1,350 per month. Id. On August 31, 2018, Plaintiff received notice
that her rent would increase to $1,800 per month. Id. Plaintiff attempted to tender rent in the amount of
$1,350 per month for December 2018 and January 2019, but those payments were refused by
Defendants. Id. at 8-9. On October 19, 2018, Plaintiff filed the instant action. Id. at 9. On January 16,
2019, Bellingham Properties filed an unlawful detainer action in state court. Id. On February 25, 2019,




                                                                                                  :
                                                              Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 2 of 7
    Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 3 of 7 Page ID #:202

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-09045-SVW-GJS                                                Date     March 11, 2019
    Title        Kimberly Haas v. Bellingham Properties, LLC et al.


counsel for Plaintiff was notified that trial in the unlawful detainer action was set to commence on
March 14, 2019.1 Id.

IV.         Analysis

            A.    Anti-Injunction Act

        The Anti-Injunction Act, 28 U.S.C. § 2283, generally provides that a “court of the United States
may not grant an injunction to stay proceedings in a State court.” However, there are three exceptions to
the general rule: (1) where the federal court is “expressly authorized by Act of Congress”; (2) “where
necessary in aid of [the federal court’s] jurisdiction”; and (3) where necessary “to protect or effectuate
[the federal court’s] judgments.” Id.
1
         Defendants’ opposition brief lays out additional facts, many of which are not inconsistent with Plaintiff’s
version of the facts. For example, the apartment building suffered a massive fire on February 13-14, 2013. Dkt. 30
at 6. All tenants, including Plaintiff, were forced to relocate while Bellingham Properties made repairs and
upgrades to the building. Id. In an effort to quickly occupy the building after the repairs were completed, Barko
told the former tenants, including Plaintiff, that Bellingham Properties would limit any rental increases for all
tenants for one year if they moved back into the building. Id. at 6-7. When the repairs were finished in 2014,
Plaintiff moved back into the building and continued paying rent at her below-market rate until 2017. Id. at 7.

         In early 2017, Bellingham Properties decided that it needed to recoup the expenses it had incurred as a
result of the fire, as well as to bring the rental rates closer in line with market rates and to equalize rates among its
tenants. Id. In 2018, Bellingham Properties decided to make additional rental increases to bring the building closer
to market rates. Id. Accordingly, in April 2018, Plaintiff and twenty other residents of the building received rental
increases. Id. In November 2018, nearly every tenant in the building, including Plaintiff, received a rental
increase. Id. After the rental increases in November 2018, the rental rates in the building ranged from $1,800 per
month to $3,200 per month. Id. Of the twenty-five units in the building, only six tenants, including Plaintiff, paid
$1,800 per month. Id. Occupants in units similar to Plaintiff’s paid between $1,800 and $1,900 per month. Id. at 8.
Because Plaintiff did not tender her rent of $1,800 for December 2018 or January 2019, Defendants initiated an
unlawful detainer action against Plaintiff in state court. Id.

         Defendants also deny that Plaintiff worked for Defendants. Id. They allege that during the relevant time
period, Barko was the on-site property manager. Id. Defendants also allege that any payments from Barko to
Plaintiff were made due to a romantic relationship between them, and not as compensation for any work on behalf
of Defendants. Dkt. 30 at 6.




                                                                                                           :
                                                                   Initials of Preparer
                                                                                             PMC

                                               CIVIL MINUTES - GENERAL                                         Page 3 of 7
    Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 4 of 7 Page ID #:203

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.   2:18-cv-09045-SVW-GJS                                                  Date    March 11, 2019
    Title      Kimberly Haas v. Bellingham Properties, LLC et al.



        Defendants argue that the Anti-Injunction Act prohibits this Court from enjoining the unlawful
detainer action in state court because none of the three exceptions applies. By contrast, Plaintiff
contends that the Anti-Injunction Act does not bar an injunction in this context, apparently relying on
the “in aid of its jurisdiction” exception. Dkt. 28 at 10. The thrust of Plaintiff’s argument is that other
federal courts have enjoined state court proceedings in similar circumstances. Id. at 10-11.

       However, Plaintiff’s cases are inapposite and do not render persuasive Plaintiff’s argument that
the Court has jurisdiction to enjoin the state-court proceeding. First, in Johnson v. Macy, No. CV 15-
7165 FMO (ASx), 2015 WL 9692930, at *5 (C.D. Cal. Oct. 25, 2013), no state-court proceedings had
been initiated at the time the plaintiff moved for a TRO.2 This factual distinction is also present in
Jackmon v. Am.’s Servicing Co., No. C 11-03884 CRB, 2011 WL 3667478, at *3 (N.D. Cal. Aug. 22,
2011) and Na’im v. Sophie’s Arms Fine Residences, LLC, No. 3:13-CV-02515-JAH-BLM, 2013 WL
8609251, at *1 (S.D. Cal. Nov. 18, 2013).

        Second, Plaintiff cites Logan v. U.S. Bank National Association for the proposition that a “state
unlawful detainer action does not implicate ‘important state interests.’” 722 F.3d 1163, 1167 (9th Cir.
2013). Although this may be true, it is not relevant to the question of whether the Anti-Injunction Act
bars a TRO. Rather, it is part of a separate and independent analysis, the Younger abstention doctrine,
which requires a federal court to consider (among other things), before it may interfere with a state-court
proceeding, whether the state-court proceeding implicates important state interests. Id. at 1166-67.

        Third, Plaintiff cites Tellock v. Davis as a case in which a federal court enjoined a state-court
proceeding after the proceeding had already been initiated. No. 02-CV-4311 (FB), 2002 WL 31433589,
at *4 (E.D.N.Y. Oct. 31, 2001). However, in Tellock, the court specifically based its holding on the fact
that, under New York case law, the plaintiff’s federal claims could not be presented in the state-court
proceedings. Id. at *4. That procedural wrinkle is not present in the instant case.


2
         It is true, as Plaintiff notes, that the court in Johnson also states that it “would not necessarily be barred
from granting injunctive relief . . . [e]ven if defendant had already initiated unlawful detainer proceedings in state
court.” Johnson, 2015 WL 9692930, at *5 n.3. However, this statement is not essential to the court’s holding and
is supported by general “principles,” including the “necessary in aid of its jurisdiction” exception, without any
explanation as to how a federal court’s jurisdiction would be harmed by a state-court unlawful detainer action.




                                                                                                          :
                                                                   Initials of Preparer
                                                                                             PMC

                                               CIVIL MINUTES - GENERAL                                        Page 4 of 7
    Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 5 of 7 Page ID #:204

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-09045-SVW-GJS                                             Date    March 11, 2019
    Title        Kimberly Haas v. Bellingham Properties, LLC et al.


        In sum, the Court is not satisfied that it has jurisdiction to enjoin the state-court proceedings.
Specifically, it is not apparent at this stage why granting a TRO would be necessary to aid the Court’s
jurisdiction. See Sierra v. City of New York, 528 F. Supp. 2d 465, 468-69 (S.D.N.Y. 2008) (rejecting the
“necessary in aid of its jurisdiction” exception to the Anti-Injunction Act where the plaintiff could raise
her Fair Housing Act claim as an affirmative defense to the eviction proceeding); Lou v. Belzberg, 834
F.2d 730, 740 (9th Cir. 1987) (holding that the “necessary in aid of its jurisdiction” exception does not
apply based on the “mere existence of a parallel action in state court,” but instead requires a state court’s
interference “with a federal court’s consideration or disposition of a case as to seriously impair the
federal court’s flexibility and authority to decide that case”).

            B.    Winter Factors

        Even if the Court had the authority to enjoin the state-court proceeding, a TRO is not warranted
in these circumstances.

                  i.     Likelihood of Success on the Merits

         Plaintiff has not made a clear showing of a likelihood that she will succeed on the merits.
Plaintiff’s only evidence to support her discrimination claims is the alleged communication from
Defendants in December 2016. However, the only connection between the communication and
Defendants is the handwritten return address.3 Furthermore, even if a connection to Defendants were
definitively established, the letter on its own may not be sufficient to state a claim for disability
discrimination, which will require Plaintiff to show that she suffered an injury as a result of Defendants’
discriminatory conduct. A period of over one year between, on the one hand, Defendants’ alleged
communication and, on the other hand, the termination of Plaintiff’s employment and the rent increases,
is likely too long to establish causation. See Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018,
1036 (9th Cir. 2006) (holding that a seven-month delay between the plaintiff’s complaints and his
eventual termination was “too much time . . . for a reasonable jury to conclude that [the plaintiff]’s
complaints caused [the defendant] to fire him”). Lastly, even if the Court concluded that Plaintiff could
establish a prima facie case of disability discrimination, Defendants have put forward evidence that they
had legitimate, non-discriminatory reasons for the increases to Plaintiff’s rent in 2018.

3
       Defendants strongly deny having written or sent the letter. Dkt. 30 at 12. The letter appears to be written
by someone signing off as “TACA”; it is not signed by Defendants.




                                                                                                       :
                                                                Initials of Preparer
                                                                                          PMC

                                             CIVIL MINUTES - GENERAL                                       Page 5 of 7
    Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 6 of 7 Page ID #:205

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.   2:18-cv-09045-SVW-GJS                                              Date    March 11, 2019
    Title      Kimberly Haas v. Bellingham Properties, LLC et al.


                ii.     Likelihood of Irreparable Harm

         Plaintiff argues that irreparable harm is “presumed” in this context; that is, “[w]here, as here, a
plaintiff faces eviction from her home, irreparable harm is shown by this fact alone.” Dkt. 28 at 15.
However, Plaintiff’s cases generally do not support this conclusion. The only binding precedent that
Plaintiff cites, Park Village Apartment Tenants Association v. Mortimer Howard Trust, 636 F.3d 1150,
1158-59 (9th Cir. 2010), is distinguishable because it involved a low-income housing statute that
specifically “provide[d] Plaintiffs a ‘right to remain’ in their current units.” Such a right is not alleged to
be at stake in this case. Three4 of the cases that Plaintiff cites involve real property being sold through
foreclosure proceedings and wrongful foreclosure claims that were related to possible eviction. See, e.g.,
Jackmon, 2011 WL 3667478, at *3 (“In granting the TRO, the Court held that Plaintiff would suffer
irreparable harm if she is evicted from her house, assuming, as alleged, that it was wrongfully foreclosed
on due to a breach of the agreement to modify the loan.”) (emphasis added). Lastly, the court in Na’im
held that a “showing of a substantial likelihood that a defendant has violated the federal Fair Housing
Act is sufficient, by itself, to create a presumption of irreparable harm.” 2013 WL 8609251, at *2. Even
if this statement were true,5 there has been no clear showing of a substantial likelihood of a Fair
Housing Act violation.

        Plaintiff also argues that an injunction is proper where pecuniary compensation would not afford
adequate relief or where it would be extremely difficult to ascertain the amount of compensation that
would afford adequate relief. Dkt. 28 at 15. Plaintiff presumes that pecuniary relief is inadequate, citing
California case law and statutory law. Id. However, it is not at all clear that pecuniary relief is
inadequate in this case. Although the caption page of Plaintiff’s First Amended Complaint (“FAC”)
states that it is a complaint “for damages and injunctive relief,” nowhere in the FAC does Plaintiff seek
injunctive relief. Instead, as laid out in her Prayer for Relief, as to each of her eight claims Plaintiff seeks

4
         Jackmon, 2011 WL 3667478, at *3; Wadhwa v. Aurora Loan Servs., LLC, No. S-11-1784 KJM KJN,
2011 WL 2681483 (E.D. Cal. July 8, 2011); Castillo v. Skoba, No. 10cv1838 BTM, 2010 WL 3986953 (S.D. Cal.
Oct. 8, 2010).
5
         It may not be true. The court in Na’im relies on Park Village, which as discussed above was based on a
specific statutory context, and another case, Silver Sage Partners, Ltd. v. City of Desert Hot Springs, 251 F.3d
814, 827 (9th Cir. 2001), in which the court presumed, based on a jury’s finding a prior violation, that future
violations were likely to occur.




                                                                                                      :
                                                                Initials of Preparer
                                                                                         PMC

                                             CIVIL MINUTES - GENERAL                                      Page 6 of 7
 Case 2:18-cv-09045-SVW-GJS Document 31 Filed 03/11/19 Page 7 of 7 Page ID #:206

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-09045-SVW-GJS                                           Date    March 11, 2019
 Title        Kimberly Haas v. Bellingham Properties, LLC et al.


only pecuniary relief. Dkt. 17 at 14-15. In other words, Plaintiff makes no connection between alleged
violations of specific rights and a need for an injunction to vindicate those rights. Thus, it is not clear
how pecuniary compensation would not afford adequate relief in this case.

                iii.   Balance of Equities and Public Interest

         These factors, although important, do not strongly weigh in favor of either party. As to the
balance of equities, both parties can make strong arguments. For example, Plaintiff notes that if a TRO
is not issued, then she will face the threat of eviction. By contrast, Defendants contend that a TRO
would deprive them of their right to control their property and rental income. Because Plaintiff has an
opportunity to defend herself in the unlawful detainer action, the balance of equities tips slightly in
Defendants’ favor.

       As to the public interest factor, although it may be true that Fair Housing Act claims generally
serve an important public interest, they would only do so if they had merit. Here, because Plaintiff has
not made a clear showing of a likelihood of success on the merits, granting a TRO cannot be said to
advance the public interest.

V.       Conclusion

         For the above reasons, the Court DENIES Plaintiff’s ex parte application for a TRO.

         IT IS SO ORDERED.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                   Page 7 of 7
